United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1805
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Matthew H. Anselmo,                     *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: August 4, 2010
                                Filed: August 11, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Pursuant to a written plea agreement, Matthew Anselmo pleaded guilty to mail
fraud, in violation of 18 U.S.C. §§ 1341 and 2. The district court1 sentenced him
below the advisory Guidelines range to 48 months in prison and 3 years of supervised
release, and ordered him to pay $3,712,500 in restitution. On appeal, Anselmo’s
counsel has moved for leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the amount of restitution ordered.



      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
Anselmo has filed a pro se supplemental brief asserting ineffective assistance of
counsel.

       First, we conclude that the district court did not clearly err in determining the
amount of restitution. See United States v. United Sec. Sav. Bank, 394 F.3d 564, 566-
67 (8th Cir. 2004) (per curiam) (review standard; restitution is mandatory under 18
U.S.C. § 3663A); see also 18 U.S.C. § 3663A(a)(1), (c)(1)(A)-(B) (when sentencing
defendant convicted of any offense that is offense against property under this title--
including any offense committed by fraud or deceit--in which identifiable victims
have suffered pecuniary loss, court shall order that defendant make restitution to
victims); Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573 (1985)
(describing circumstances where finding is clearly erroneous). Second, we decline to
consider Anselmo’s ineffective-assistance claim on direct appeal. See United States
v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998) (ineffective-assistance claim should be
raised in 28 U.S.C. § 2255 motion). We also conclude that the district court did not
impose an unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461,
464 (8th Cir. 2009) (en banc) (standards for reviewing reasonableness of sentence).

       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issue for appeal. Accordingly, we grant
counsel’s motion to withdraw and we affirm the judgment of the district court.
                        ______________________________




                                          -2-
                                           2